EXHIBIT 2.1 PURCHASE AGREEMENT Dated as of November 20, 2013 among Hoak Media, LLC and Gray Television Group, Inc. with respect to the acquisition of certain subsidiaries of Hoak Media, LLC TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; INTERPRETATION 1 Definitions 1 Definitions Cross-Reference Table 10 Interpretation 12 ARTICLE 2 PURCHASE OF EQUITY INTERESTS 12 Purchase of Equity Interests 12 Purchase Price 12 Escrow . 13 Working Capital Adjustment 13 Closing 16 Governmental Consents 16 ARTICLE 3 SELLER REPRESENTATIONS AND WARRANTIES 21 Organization and Capitalization; Business Subsidiaries 21 Authorization 22 No Conflicts 22 FCC and Programming Distribution Matters 23 Taxes 24 Tangible Personal Property 25 Real Property 26 Contracts 26 Environmental 28 Intangible Property 29 Employees; Labor Matters; Employee Benefit Plans 29 Insurance 32 Compliance with Law; Permits 32 Litigation 33 Financial Statements 33 No Undisclosed Liabilities 34 Absence of Changes 34 No Brokers 34 Related Party Transactions 34 All Assets 35 ARTICLE 4 BUYER REPRESENTATIONS AND WARRANTIES 35 Organization 35 Authorization 35 No Conflicts 35 Litigation 35 Qualification 36 Projections and Other Information 36 Sufficient Funds 37 No Brokers 37 i Securities Laws 37 ARTICLE 5 CERTAIN COVENANTS 37 Seller’s Covenants 37 Control and Maintenance of Qualification 41 Notification of Breach . 41 Seller Conduct . 41 ARTICLE 6 JOINT COVENANTS 42 Confidentiality 42 Announcements 42 Consents 42 Employees; Employee Plans 42 Access to and Retention of Records 43 Cooperation 44 Interim Reports 44 Fulfillment of Conditions 44 Title Commitments; Surveys 44 No Negotiation 45 Officers and Directors. 46 Termination of Related Party Transactions 47 Financing. 47 Audit . 50 ARTICLE 7 SELLER CLOSING CONDITIONS 50 Representations and Covenants 50 Proceedings 51 FCC Authorization 51 Hart Scott Rodino 51 Consents 51 Other Station Agreement 51 Deliveries 51 ARTICLE 8 BUYER CLOSING CONDITIONS 51 Representations and Covenants 51 Proceedings 52 FCC Authorization 52 Hart Scott Rodino 52 Deliveries 52 Consents 52 Other Station Agreement 52 No Material Adverse Effect 52 ARTICLE 9 CLOSING DELIVERIES 52 Seller Documents 52 Buyer Documents 53 ARTICLE 10 SURVIVAL 53 ARTICLE 11 TAX MATTERS 54 ii Tax Indemnity 54 Straddle Period Allocation 54 Tax Returns 55 Post-Closing Actions 55 Refunds 56 Cooperation 56 Transfer Taxes 57 Purchase Price Allocation. 57 Tax Treatment 57 Tax Treatment of Indemnity Payments 57 Wage Reporting 57 Tax Controversies 58 Conflict 58 ARTICLE 12 TERMINATION AND REMEDIES 58 Termination 58 Cure Period 60 Effect of Termination 60 Specific Performance 60 ARTICLE 13 MISCELLANEOUS 61 Expenses 61 Further Assurances 61 Assignment 61 Notices 61 Amendments 62 Severability 62 No Beneficiaries 62 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 62 Neutral Construction 63 Cooperation 63 Non-Recourse 63 Counterparts; Delivery by Facsimile/Email 64 Entire Agreement 64 iii PURCHASE AGREEMENT This PURCHASE AGREEMENT (this “ Agreement ”) is made as of the 20th day of November, 2013 (the “ Execution Date ”), by and among Hoak Media, LLC (“ Seller ”), and Gray Television Group, Inc., a Delaware corporation (“ Buyer ”). RECITALS WHEREAS, Seller, together with certain of its wholly owned subsidiaries, owns and operates, directly or indirectly, the television broadcast stations (each, a “ Station ” and collectively, the “ Stations ”) set forth on Exhibit A , pursuant to certain licenses, permits and other authorizations issued by the FCC; WHEREAS, pursuant to the terms and subject to the conditions set forth in this Agreement, Seller desires to sell and transfer to Buyer, and Buyer desires to purchase from Seller, all of the issued and outstanding equity interests in the Subsidiaries set forth on Exhibit B (collectively, the “ Equity Interests ”) ; and WHEREAS, in connection with the foregoing, this Agreement contemplates the filing with the FCC of multiple applications to obtain the necessary FCC consents with respect to the transactions described in this Agreement, which applications will seek FCC consent to the transfer of control of the Acquired Companies to Buyer. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties, intending to be legally bound, hereby agree as follows: Article 1 DEFINITIONS; INTERPRETATION Definitions . As used in this Agreement, the following terms shall have the following meanings: “Acquired Companies ” shall mean and include the Subsidiaries set forth on Exhibit B; provided, however, that for purposes of Sections 2.4, 3.15, 3.16, 6.7, 6.13 and 6.14 and all terms defined or used therein, “Acquired Companies” shall also include the “Acquired Companies” as that term is defined and used in the Other Station Agreement. “Action” shall mean any legal or administrative claim, suit, action, complaint, charge, arbitration or other proceeding by or before any Governmental Entity. “Affiliate ” shall mean, with respect to a specified Person, any Person or member of a group of Persons acting together that, directly or indirectly, through one or more intermediaries, controls, or is controlled by or is under common control with, the specified Person. As used in this definition, the term “control” (including the terms “controlling,” “controlled by” and “under common control with”) shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Ancillary Documents” shall mean, collectively, the Seller Ancillary Agreements and the Buyer Ancillary Agreements. “ Assigned FCC Licenses ” shall mean the FCC Licenses for the Assigned Stations. “ Assigned Station(s) ” shall mean each Station or the Stations set forth on Exhibit D . “Balance Sheet Date” shall mean September 30, 2013. “Business” shall mean the business and operation of the Stations (taken as a collective group and not on an individual basis); provided, however, that for purposes of Sections 2.4, 3.15, 3.16, 6.7, 6.13 and 6.14 and all terms defined or used therein, “Business” shall also include the “Business” as that term is defined and used in the Other Station Agreement. “Business Day” shall mean any day that is not a Saturday, Sunday or other day on which banks are required or authorized by law to be closed (or are actually closed) in the City of New York. “ Buyer Qualified Assignee(s) ” shall mean a Person or Persons that currently holds FCC Licenses for broadcast television stations and that Buyer reasonably determines is financially qualified and eligible pursuant to the HSR Act (without any Divestiture condition) and the Communications Laws without waiver thereof (other than the Satellite Exemption) to be the licensee of the applicable Assigned FCC Licenses. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Communications Laws” shall mean, collectively, the Communications Act of 1934, as amended, and the rules, regulations and written policies promulgated by the FCC under each of the foregoing, in each case as in effect from time to time. “Company Transaction Costs” shall mean all fees, costs and expenses of any brokers, financial advisors, investment bankers, attorneys, or other advisors engaged by Seller or the Acquired Companies incurred on or prior to the Closing Date plus (i) all retention bonuses and similar payments to employees of Seller or the Acquired Companies payable under the Closing of the transaction contemplated by this Agreement (including all employer-level employment tax and payroll tax imposed on such payments), (ii) all prepayment penalties with respect to any Indebtedness of Seller or any of the Acquired Companies that is and shall be paid off in conjunction with the Closing of the transactions contemplated by this Agreement and (iii) to the extent not obtained and fully paid prior to Closing, the costs of the directors’ and officers’ liability insurance policies and tail insurance policies required to be obtained under Section 6.11(b) . “Contracts” shall mean any contracts, agreements, leases, non-governmental licenses, sales and purchase orders and other agreements (including Revenue Leases, Real Property Leases and employment agreements), written or oral (in each case, including any amendments or modifications thereto). 2 “Copyrights” shall mean all copyrights and copyright applications and registrations therefor used by an Acquired Company in connection with the Business. “Current Assets” shall mean and include the following line items on the Final Closing Balance Sheet: accounts receivable, program rights, refundable income taxes and other current assets, in each case, as determined in accordance with GAAP, but shall exclude deferred tax assets and any intercompany balances. If the Acquired Companies hold cash as of 11:59 p.m. Eastern Time on the date prior to the Closing Date in respect of payments received prior to such time that cannot be distributed to Seller prior to the Closing because such funds have not finally cleared all bank account holds, such cash shall be included in “ Current Assets ” in the Reviewed Closing Balance Sheet to the extent such funds have finally cleared. “Current Liabilities” shall mean and include the following line items on the Final Closing Balance Sheet: accounts payable, program rights payable, accrued income taxes, deferred revenue, other accrued expenses (which includes other current liabilities), in each case, as determined in accordance with GAAP, but shall exclude deferred tax liabilities and, for clarification, shall exclude the current portions of any liabilities that are described in Sections 2.2(a) and (b) and intercompany balances . “ Divestiture ” of any specified asset or business shall mean (a) any sale, transfer, separate holding, divestiture or other disposition, or any prohibition of, or any limitation on, the acquisition, ownership, operation, effective control or exercise of full rights of ownership, of such asset, in each case, that is sufficient to secure the applicable Governmental Consents, or (b) the termination or amendment of any existing or contemplated governance structure or contractual or governance rights, in each case, that is sufficient to secure the applicable Governmental Consents. “
